DETAILED ACTION
This communication is responsive to the Amendment filed December 14, 2021.  Claims 1-3, 6-8, and 11 are currently pending.
Applicant’s amendment to the Specification is ACKNOWLEDGED.
The rejections of claims 1-3, 6-8, and 11 under 35 USC 112 set forth in the Office Action dated September 23, 2021 are WITHDRAWN due to Applicant’s responsive amendments.
The rejections of claims 1-3, 6-8, and 11 under 35 USC 103 set forth in the September 23 Office Action are MAINTAINED for the reasons set forth below.
This action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., “Promise of commercialization: Carbon materials for low-cost perovskite solar cells,” Chem. Phys. B, Vol. 27, No. 1 (2018) in view of Marder et al. (WO 2012/166366).
The rejections of claims 1, 6, and 11 are adequately set forth in the September 23 Office Action at paragraphs 15 and 16, which are incorporated by reference herein.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., “Promise of commercialization: Carbon materials for low-cost perovskite solar cells,” Chem. Phys. B, Vol. 27, No. 1 (2018) and Marder et al. (WO 2012/166366) as applied to claims 1 and 6 above, and further in view of Yan et al., “Effect of PEI cathode interlayer on work function and interface resistance of ITO electrode in the inverted polymer solar cells,” Organic Electronics 17 (2015) 94-101.
The rejections of claims 2, 3, 7, and 8 are adequately set forth in the September 23 Office Action at paragraph 18, which is incorporated by reference herein.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that neither “Cai [nor] Marder … discloses that work function of graphite can be reduced by PEI or PEIE.”  (Remarks, p. 7.)

This argument is not persuasive.  Applicant appears to consider the teachings of each reference in isolation.  The examiner agrees that neither Cai nor Marder teaches a graphite electrode coated in PEI or PEIE to reduce the electrode’s work function, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).)  As discussed at paragraph 15 of the September 23 Office Action, when taken together, the teachings of Cai and Marder render the present claims unpatentable.
The examiner further notes that although Marder focuses on graphene electrodes, its teaching that PEI and PEIE coatings reduce the work function of electrodes is more generally applicable to any type of electrode.  (See paras. [09]-[10].)  Thus, the present claims remain unpatentable, and the current rejections are MAINTAINED.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763